DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/09/21 have been fully considered but they are not persuasive. 
The applicants argues that independent claim 1 recites the CV value of the particle diameter of the metal particles in the magnetic portion of the coil component and the prior art of Ohkoshi does not read on the claimed limitations since Ohkoshi discloses the variation coefficient of the particles having magnetic crystal of epsilon-type iron oxide in the magnetic phase contained in the coating layer for covering the surface of the dielectric layer and the upper surface of the receiving antenna unit.  Also, the Applicant argues that the technical field of Ohkoshi is completely different from that of the applicant invention. The examiner respectfully disagrees.
The prior arts of record below discloses metal particles in the magnetic portion of the coil component. Ohkoshi (para 0078-0084) provides a teaching of a magnetic portion (13) wherein the CV value of the metal particles is from 50% to 90%. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, the applicant’s invention is a coil component.  The prior art of Ohkoshi   teaches wherein the magnetic portion 13 comprises an antenna component. Antenna components are inductor made from one or more turns of wire which is in the same technical field of the applicant invention. Accordingly, the rejection will remain in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 21, 22, 24-31, 34, 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 10,224,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 10,224,133 has the same structural limitations.
The subject matter claimed in the instant application of claims 1 and 21-38 corresponds to the subject matter claims 1-19  of U.S. Patent No. 10,224,133 corresponds the details are as follows:
a. Claim 1 of the instant application number 17039086, recites, “a magnetic portion that includes metal particles and a resin material; a coil conductor embedded in the magnetic portion; and outer electrodes electrically connected to the coil conductor, wherein an average particle diameter of the metal particles in the magnetic portion is from 1 to 5 um, and a CV value of the metal particles is from 50% to 90%, and the magnetic portion is located in a core portion of the coil conductor and includes metal particles and a resin material. ”.(same elements recited in claim 1 of U.S. Patent No. 10,224,133).
 b. Claim 21 of the instant application number 17039086, recites (same elements recited in claim 2 of U.S. Patent No. 10,224,133).
c. Claim 22 of the instant application number 17039086, recites (same elements recited in claim 3 of U.S. Patent No. 10,224,133).
 d. Claim 24 of the instant application number 17039086, recites (same elements recited in claim 4 of U.S. Patent No. 10,224,133).
 e. Claim 25 of the instant application number 17039086, recites (same elements recited in claim 5 of U.S. Patent No. 10,224,133).
f. Claim 26 of the instant application number 17039086, recites (same elements recited in claim 6 of U.S. Patent No. 10,224,133).
g. Claim 27 of the instant application number 17039086, recites (same elements recited in claim 7 of U.S. Patent No. 10,224,133).
h. Claim 28 of the instant application number 17039086, recites (same elements recited in claim 14 of U.S. Patent No. 10,224,133).
i. Claim 29 of the instant application number 17039086, recites (same elements recited in claim 15 of U.S. Patent No. 10,224,133).
 j. Claim 30 of the instant application number 17039086, recites (same elements recited in claim 16 of U.S. Patent No. 10,224,133).

 k. Claim 31 of the instant application number 17039086, recites (same elements recited in claim 17 of U.S. Patent No. 10,224,133).
l. Claim 34 of the instant application number 17039086, recites (same elements recited in claim 18 of U.S. Patent No. 10,224,133).
 m. Claim 35 of the instant application number 17039086, recites (same elements recited in claim 19 of U.S. Patent No. 10,224,133).
n. Claim 36 of the instant application number 17039086, recites (same elements recited in claim 9 of U.S. Patent No. 10,224,133).
o. Claim 38 of the instant application number 16995215, recites, (same elements recited in claim 11 of U.S. Patent No. 10,784,036).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “..a coil conductor embedded in the magnetic portion…..the magnetic portion is located in a core portion of the coil conductor..” is vague and indefinite. The examiner is unclear on how is the coil conductor embedded in the magnetic portion; since the claims states the magnetic portion is located in a core portion of the coil conductor?  The magnetic portion located in a core portion of the coil conductor appears to reference #11 of the applicant’s invention. How is the applicant interpreting a coil conductor being embedded this part of the magnetic portion? The magnetic portion embedding the coil conductor appears to be another portion such as ref# 9; which is different from magnetic portion ref# 11 that is located in a core portion of the coil conductor. Note: Claims 21-38 are rejected under the same premises as independent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-22, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. (US 2013/0277601).
Regarding claim 1, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses a magnetic portion (2/2a/2b) that includes metal particles and a resin material (para 0028); a coil conductor (3/63) embedded in the magnetic portion (42) (see also para 0007); and outer electrodes (52)(see figure 2 and para 0053) electrically connected to the coil conductor, and the magnetic portion (2a) is located in a core portion of the coil conductor (see figures 1 and 5) and includes metal particles and a resin material (see para 0028).
Sakamoto et al. is silent as to whether or not an average particle diameter of the metal particles in the magnetic portion is from 1 to 5 µm, and a CV value of the metal particles is from 50% to 90%.
Tonoyama et al. (figure 3/7 and para 0041) discloses an average particle diameter of the metal particles (32) in the magnetic portion (21) is from 1 to 5 µm but lacks a teaching wherein a CV value of the metal particles is from 50% to 90%.
Kurita et al. (para 0041-0042) discloses a CV value of the metal particles is from 50% to 90%.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an average particle diameter of the metal particles in the magnetic portion is from 1 to 5 µm as taught by Tonoyama et al. to the inductive device of Sakamoto et al. so as to allow for the inductive to have high permeability and improved direct-current superimposing characteristics. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a CV value of the metal particles is from 50% to 90% as taught by Kurita et al. to the inductive device of Sakamoto et al. so as to allow for the inductive to have high permeability and high magnetization.
Regarding claim 21, Tonoyama et al. (para 0041) discloses wherein the average particle diameter is from 1 to 3 um.
Regarding claim 22, Kurita et al. (para 0042) discloses wherein the CV value is from 70% to 90%.
Regarding claim 32, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses wherein the magnetic portion includes a magnetic base (2b) and a magnetic outer coating (42).
Regarding claim 33, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses wherein end portions of the coil conductor extend to a bottom surface of the magnetic portion, and the outer electrodes are disposed on a bottom surface of the coil component.
Regarding claim 34, Tonoyama et al. (para 0040-0043 and para 0046) discloses the metal particles are a mixture of amorphous particles (30) or nanocrystal particles and crystalline particles (32), and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles.(note: the thickness of the insulating coating of the amorphous particle would be larger since the amorphous particle can be 3 times bigger than the crystalline particles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles or nanocrystal particles and crystalline particles, and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles as taught by Tonoyama et al to the inductive device of Sakamoto et al. so as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting.
Regarding claim 35, the modified inductive device of Sakamoto et al. discloses the claimed invention except for wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Such as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting. 

Regarding claim 37, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses wherein: the magnetic portion includes a magnetic base (2b) and a magnetic outer coating (42); and end portions of the coil conductor extend to a bottom surface of the magnetic base, and each of the outer electrodes is electrically connected to a respective one of the end portions (see figures 1/5 and para 0053).

Claims 1, 21-22, 32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Ohkoshi et al. (US 2017/0288305).
Regarding claim 1, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses a magnetic portion (2/2a/2b) that includes metal particles and a resin material (para 0028); a coil conductor (3/63) embedded in the magnetic portion (42) (see also para 0007); and outer electrodes (52)(see figure 2 and para 0053) electrically connected to the coil conductor, and the magnetic portion (2a) is located in a core portion of the coil conductor (see figures 1 and 5) and includes metal particles and a resin material (see para 0028).
Sakamoto et al. is silent as to whether or not an average particle diameter of the metal particles in the magnetic portion is from 1 to 5 µm, and a CV value of the metal particles is from 50% to 90%.
Tonoyama et al. (figure 3/7 and para 0041) discloses an average particle diameter of the metal particles (32) in the magnetic portion (21) is from 1 to 5 µm but lacks a teaching wherein a CV value of the metal particles is from 50% to 90%.
Ohkoshi et al. (para 0083) discloses wherein a CV value of the metal particles is from 50% to 90%.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an average particle diameter of the metal particles in the magnetic portion is from 1 to 5 µm as taught by Tonoyama et al. to the inductive device of Sakamoto et al. so as to allow for the inductive to have high permeability and improved direct-current superimposing characteristics. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a CV value of the metal particles is from 50% to 90% as taught by Ohkoshi et al. to the inductive device of Sakamoto et al. so as to allow for the inductive to have high permeability and high magnetization.
Regarding claim 21, Tonoyama et al. (para 0041) discloses wherein the average particle diameter is from 1 to 3 um.
Regarding claim 22, Ohkoshi et al. (para 0083) discloses wherein the CV value is from 70% to 90%.
discloses wherein the magnetic portion includes a magnetic base (2b) and a magnetic outer coating (42).
Regarding claim 33, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses wherein end portions of the coil conductor extend to a bottom surface of the magnetic portion, and the outer electrodes are disposed on a bottom surface of the coil component.
Regarding claim 34, Tonoyama et al. (para 0040-0043 and para 0046) discloses the metal particles are a mixture of amorphous particles (30) or nanocrystal particles and crystalline particles (32), and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles.(note: the thickness of the insulating coating of the amorphous particle would be larger since the amorphous particle can be 3 times bigger than the crystalline particles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles or nanocrystal particles and crystalline particles, and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles as taught by Tonoyama et al to the inductive device of Sakamoto et al. so as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting.
Regarding claim 35, the modified inductive device of Sakamoto et al. discloses the claimed invention except for wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Such as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting. 

Regarding claim 37, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses wherein: the magnetic portion includes a magnetic base (2b) and a magnetic outer coating (42); and end portions of the coil conductor extend to a bottom surface of the magnetic base, and each of the outer electrodes is electrically connected to a respective one of the end portions (see figures 1/5 and para 0053).


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. (US 2013/0277601) in further view of Nakabayashi et al. (US 2017/0309387).
Regarding claim 23, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses all the limitations as noted above but does not expressly discloses wherein the metal particles comprise at least two selected of amorphous particles, nanocrystal particles, and crystalline particles.
Nakabayashi et al.(para 0019-0020 and para 0086) discloses wherein the metal particles comprise at least two selected of amorphous particles, nanocrystal particles, and crystalline particles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles comprise at least two selected of amorphous particles, nanocrystal particles, and crystalline particles as taught by Nakabayashi et al. to the inductive device of Sakamoto et al. so as to achieve both excellent DC superposition characteristics and a low loss based on the excellent characteristics of the core composition.
Regarding claim 24, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses all the limitations as noted above but does not expressly discloses wherein the metal particles are a mixture of amorphous particles and crystalline particles.
Nakabayashi et al. (para 0019-0020 and para 0086) discloses wherein the metal particles are a mixture of amorphous particles and crystalline particles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles and crystalline particles as taught by Nakabayashi et al. to the inductive device of Sakamoto et al. so as to achieve both excellent DC superposition characteristics and a low loss based on the excellent characteristics of the core composition.
Regarding claim 25, Nakabayashi et al.(para 0068 and para 0075) discloses wherein the amorphous particles are particles of an Fe-Si-Cr alloy, and the crystalline particles are particles of iron.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. (US 2013/0277601) in further view of in further view of Matsui et al. (US 2017/0278618).
Regarding claim 26, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses all the limitations as noted above but does not expressly discloses wherein the metal particles are a mixture of nanocrystal particles and crystalline particles.
Matsui et al.(para 0010) discloses wherein the metal particles are a mixture of nanocrystal particles and crystalline particles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of nanocrystal particles and crystalline particles as taught by Matsui et al to the inductive device of Sakamoto et al. so as to achieve both excellent DC superposition characteristics and a low loss based on the excellent characteristics of the core composition.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662), Kurita et al. (US 2013/0277601) and Nakabayashi et al. (US 2017/0309387) in further view of Iwashige et al. (JP 03104011).
Regarding claim 26, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses all the limitations as noted above but does not expressly discloses wherein the crystalline particles are particles of hard grade carbonyl iron having an onion skin structure.
Iwashige et al.(abstract) discloses wherein the crystalline particles are particles of hard grade carbonyl iron having an onion skin structure.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the crystalline particles are particles of hard grade carbonyl iron having an onion skin structure as taught by Iwashige et al. to the inductive device of Sakamoto et al so as to allow the inductive device to have good modulus of elasticity and high mechanical properties.

Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. (US 2013/0277601) in further view of Ogawa et al. (US 2012/0188040).
Regarding claim 28, Sakamoto et al. (figures 1-2/5 and para 0024-0054) discloses all the limitations as noted above but does not expressly discloses wherein the metal particles are coated with an insulating material.
 Ogawa et al. (para 0044) discloses wherein the metal particles are coated with an insulating material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are coated with an insulating material as taught by Ogawa et al. to the inductive device of Sakamoto et al so as to reduce the chances of short circuiting occurring.
Regarding claim 29, Tonoyama et al. (para 0040-0043 and para 0046) discloses the metal particles are a mixture of amorphous particles (30) or nanocrystal particles and crystalline particles (32), and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles.(note: the thickness of the insulating coating of the amorphous particle would be larger since the amorphous particle can be 3 times bigger than the crystalline particles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles or nanocrystal particles and crystalline particles, and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles as taught by Tonoyama et al to the inductive device of Sakamoto et al. so as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting.
Regarding claim 30, the modified inductive device of Sakamoto et al. discloses the claimed invention except for wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Such as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662), Kurita et al. (US 2013/0277601) and Ogawa et al. (US 2012/0188040) in further view of Komachi et al. (US 2017/0271746)  and Kato et al. (US 2016/0155549).
Regarding claim 31, the modified inductive device of Sakamoto et al. discloses
the modified inductive device of discloses wherein the amorphous particles are particles of an Fe-Si-Cr alloy and the crystalline particles are particles of iron; and the particles of an Fe-Si-Cr alloy are coated with an insulating material containing phosphoric acid, and the particles of iron are coated with an insulating material containing Si. (see Ogawa et al. figure 4 and para 0044)
Komachi et al. (para 0059) discloses wherein the amorphous particles are particles of an Fe-Si-Cr alloy and the particles of an Fe-Si-Cr alloy are coated with an insulating material containing phosphoric acid.
Kato et al. (para 0018) discloses wherein the crystalline particles are particles of iron and the particles of iron are coated with an insulating material containing Si.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein discloses wherein the amorphous particles are particles of an Fe-Si-Cr alloy and the particles of an Fe-Si-Cr alloy are coated with an insulating material containing phosphoric acid as taught by Komachi et al. to the modified inductive of Sakamoto et al. so as to allow reduce the chance of corrosion occurring in the inductive device. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the crystalline particles are particles of iron and the particles of iron are coated with an insulating material containing Si as taught by Kato et al. to the modified inductive of Sakamoto et al. so as to enhance the thermal properties of the inductive device.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. (US 2013/0277601) in further view of in further view of Komachi et al. (US 2017/0271746) and Kato et al. (US 2016/0155549).
Regarding claim 36, the modified inductive device of Sakamoto et al. discloses wherein a CV value of the metal particles is from 70% to 90%;(see Kurita et al. para 0042).
Tonoyama et al. (para 0040-0043 and para 0046) discloses the metal particles are a mixture of amorphous particles and crystalline particles; and an average particle diameter of the amorphous particles is greater than an average particle diameter of the crystalline particles; an average thickness of the first insulating coating films is larger than an average thickness of the second insulating coating films(note: the thickness of the insulating coating of the amorphous particle would be larger since the amorphous particle can be 3 times bigger than the crystalline particles);
Komachi et al. (para 0059) the amorphous particles are coated with first insulating coating films containing phosphoric acid.
Kato et al. (para 0018) discloses the crystalline particles are coated with second insulating films containing Si.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles or nanocrystal particles and crystalline particles, and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles as taught by Tonoyama et al to the inductive device of Sakatoma et al. so as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting; the modified inductive device of Sakatoma et al. discloses the claimed invention except for wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Such as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the amorphous particles are coated with first insulating coating films containing phosphoric acid as taught by Komachi et al. to the modified inductive of Skatoma et al. so as to allow reduce the chance of corrosion occurring in the inductive device. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the crystalline particles are particles of iron and the particles of iron are coated with an insulating material containing Si as taught by Kato et al. to the modified inductive of Sakatoma et al. so as enhance the thermal properties of the inductive device.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Ohkoshi et al. (US 2017/0288305)in further view of in further view of Komachi et al. (US 2017/0271746) and Kato et al. (US 2016/0155549).
Regarding claim 36, the modified inductive device of Sakamoto et al. discloses wherein a CV value of the metal particles is from 70% to 90%;(see Ohkoshi et al. para 0083).
Tonoyama et al. (para 0040-0043 and para 0046) discloses the metal particles are a mixture of amorphous particles and crystalline particles; and an average particle diameter of the amorphous particles is greater than an average particle diameter of the crystalline particles; an average thickness of the first insulating coating films is larger than an average thickness of the second insulating coating films(note: the thickness of the insulating coating of the amorphous particle would be larger since the amorphous particle can be 3 times bigger than the crystalline particles);
Komachi et al. (para 0059) the amorphous particles are coated with first insulating coating films containing phosphoric acid.
Kato et al. (para 0018) discloses the crystalline particles are coated with second insulating films containing Si.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metal particles are a mixture of amorphous particles or nanocrystal particles and crystalline particles, and a thickness of an insulating coating film of the amorphous particles or nanocrystal particles is larger than a thickness of an insulating coating film of the crystalline particles as taught by Tonoyama et al to the inductive device of Sakatoma et al. so as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting; the modified inductive device of Sakatoma et al. discloses the claimed invention except for wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the thickness of the insulating coating film of the amorphous particles or nanocrystal particles is from 10 to 30 nm, and the thickness of the insulating coating film of the crystalline particles is from 5 to 20 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Such as to ensure adequate insulation between adjacent magnetic alloy grain thereby reducing the chance of the inductive malfunctioning/shorting. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the amorphous particles are coated with first insulating coating films containing phosphoric acid as taught by Komachi et al. to the modified inductive of Skatoma et al. so as to allow reduce the chance of corrosion occurring in the inductive device. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the crystalline particles are particles of iron and the particles of iron are coated with an insulating material containing Si as taught by Kato et al. to the modified inductive of Sakatoma et al. so as enhance the thermal properties of the inductive device.

12.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Tonoyama et al. (US 2013/0249662) and Kurita et al. in further view of Sakamoto (US 2014/0266541).
Regarding claim 38, the modified inductive device of Sakamoto et al. discloses
wherein the magnetic portion includes a magnetic base but does not expressly discloses a magnetic base having grooves; and end portions of the coil conductor extend into the grooves. 
Sakamoto (figures 9 and para 0085-0087) discloses a magnetic base having grooves; and end portions of the coil conductor extend into the grooves. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a magnetic base having grooves; and end portions of the coil conductor extend into the grooves as taught by Sakamoto(6541) et al. to the modified inductive of Sakamoto et al. so as to allow for the non-wound sections to be accurately aligned at the bottom surface do not easily shift.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837